           Case 1:20-mj-12466-UA Document 8 Filed 02/24/21 Page 1 of 4




UNITED STATES DISTRICT COURT
                                                                                            2/24/21
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                                 21-cr-___ (AJN)
  Capellan.
                                                                                     ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       A conference in this matter is scheduled for Tuesday, March 2, 2021 at 10:00 A.M. The

proceeding will be conducted by videoconference via the Skype for Business Platform. The

Court will separately provide the parties with instructions for accessing the conference.

Members of the public may access the audio of the proceeding by calling (917) 933-2166 and

entering Conference ID 108046603.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant and return the completed form at least 24 hours prior

to the proceeding. Defense counsel may sign on the Defendant’s behalf if authorized by the

Defendant to do so.

       The parties shall submit a joint status letter no later than March 1, 2021 indicating what

they anticipate will occur at conference.



       SO ORDERED.
        Case 1:20-mj-12466-UA Document 8 Filed 02/24/21 Page 2 of 4




Dated: February 24, 2021
       New York, New York            ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge
                 Case 1:20-mj-12466-UA Document 8 Filed 02/24/21 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT AT
                                  -v-                                           CRIMINAL PROCEEDING
CAPELLAN                                                                           21-cr-___ (AJN)
                                               Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies


____       Conference

           I have been charged in an indictment with violations of federal law. I understand that I have a right to be
           present at all conferences concerning this indictment that are held by a judge in the Southern District of
           New York, unless the conference involves only a question of law. I understand that at these conferences
           the judge may, among other things, 1) set a schedule for the case including the date at which the trial will
           be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
           excluded in setting the time by which the trial must occur. I have discussed these issues with my attorney
           and wish to give up my right to be present at the conferences. By signing this document, I wish to advise
           the court that I willingly give up my right to be present at the conferences in my case for the period of time
           in which access to the courthouse has been restricted on account of the COVID-19 pandemic. I request that
           my attorney be permitted to represent my interests at the proceedings even though I will not be present.


Date:
                        _________________________
                       Signature of Defendant

                       ____________________________
                       Print Name


____      Entry of Plea of Guilty

           I am aware that I have been charged with violations of federal law. I have consulted with my attorney about
           those charges. I have decided that I wish to enter a plea of guilty to certain charges. I understand I have a
           right to appear before a judge in a courtroom in the Southern District of New York to enter my plea of guilty
           and to have my attorney beside me as I do. I am also aware that the public health emergency created by
           the COVID-19 pandemic has interfered with travel and restricted access to the federal courthouse. I have
           discussed these issues with my attorney. By signing this document, I wish to advise the court that I willingly
           give up my right to appear in person before the judge to enter a plea of guilty. By signing this document, I
           also wish to advise the court that I willingly give up any right I might have to have my attorney next to me
           as I enter my plea so long as the following conditions are met. I want my attorney to be able to participate
           in the proceeding and to be able to speak on my behalf during the proceeding. I also want the ability to
           speak privately with my attorney at any time during the proceeding if I wish to do so.
             Case 1:20-mj-12466-UA Document 8 Filed 02/24/21 Page 4 of 4




Date:             ____________________________
                  Signature of Defendant


                  ____________________________
                  Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver
form. I affirm that my client knowingly and voluntarily consents to the proceedings being held in my client’s absence.
I will inform my client of what transpires at the proceedings and provide my client with a copy of the transcript of
the proceedings, if requested.

Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          2
